Case: 09-50647     Document: 00511090695          Page: 1    Date Filed: 04/23/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 23, 2010
                                     No. 09-50647
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

FRANCISCO TORRES-LOPEZ, also known as Francisco Javier Torres-Lopez,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:08-CR-928-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Francisco Torres-Lopez has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967).         Torres-Lopez has filed a response.              The record is
insufficiently developed to allow consideration at this time of Torres-Lopez’s
claims of ineffective assistance of counsel; such claims generally “cannot be
resolved on direct appeal when [they have] not been raised before the district
court since no opportunity existed to develop the record on the merits of the

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-50647    Document: 00511090695 Page: 2      Date Filed: 04/23/2010
                                No. 09-50647

allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted). Our independent review of the
record, counsel’s brief, and Torres-Lopez’s response discloses no nonfrivolous
issue for appeal.   Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2. Torres-Lopez’s motion to strike
counsel’s brief and for the appointment of new counsel is DENIED. Cf. United
States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998). His motion for leave to
file a supplemental brief is GRANTED.




                                      2